SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2014 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X AMBEV S.A. CNPJ [National Register of Legal Entities] No. 07.526.557/0001-00 NIRE [Corporate Registration Identification Number] 35.300.368.941 Extract of the Minutes of the Meeting of the Board of Directors of Ambev S.A (the “Company”), held on December 22, 2014, drawn up in summary form. 1. Date, time and venue : On December 22, 2014, starting at 11:00 a.m ., at the Company’s headquarters, located in the City of São Paulo, State of São Paulo, at Rua Dr. Renato Paes de Barros, 1017, 4th floor. 2. Participants : Messrs. Victorio Carlos De Marchi e Carlos Alves de Brito , co-presidents, and Messrs. Marcel Herrmann Telles , Roberto Moses Thompson Motta, Vicente Falconi Campos, José Heitor Attilio Gracioso, Paulo Alberto Lemann, Antonio Carlos Augusto Ribeiro Bonchristiano and Marcos de Barros Lisboa. 3. Board : Chairman: Victorio Carlos De Marchi ; Secretary: Pedro de Abreu Mariani. 4. Resolutions : It was unanimously and unrestrictedly resolved by the Directors who joined the meeting: 4.1. Capital Increase – Stock Option . In view of the exercise, by certain beneficiaries, of some stock options granted in accordance with the Company’s stock option program, to approve and ratify, within the Company’s limit of authorized capital, in accordance with section 6 of its By-laws, as well as section 168 of Law No. 6,404/76, as amended, a capital increase in the total amount of R$7,135,452.85
